EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The declaration under 37 CFR 1.132 filed 3 May 2022 is sufficient to overcome the rejection of claims 21-40 based upon lack of enablement under 35 USC 112, paragraph (a).
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Haris Bajwa on 28 July 2022.
The application has been amended as follows: 
In the Specification:
In replacement paragraph [0124], 4th line therein, --in FIG. 1A-- has been inserted after “106”.
In replacement paragraph [0126], 4th line therein, --(FIG. 2F)-- has been inserted after “h”.
In replacement paragraph [0132], first line therein, --, µ is the permeability of the magneto-dielectric material 204-- has been inserted after “206”.
In replacement paragraph [0137], 14th line therein, “of first conductive plate 402” has been rewritten as --of the first conductive plate--.
In replacement paragraph [0150], 11th line therein, --(FIG. 5A)-- has been inserted after “wi”.
In replacement paragraph [0151], last line therein, --as shown in FIG. 4B-- has been inserted after “400A”.
In replacement paragraph [0152], 5th & 14th lines therein and in replacement paragraph [0158], third & 5th line therein, --the-- has been inserted prior to “plurality”, respectively at these instances.
In replacement paragraph [0164], 12th, 13th, 14th, 15th & 16th lines therein, --(FIG. 8D)-- has been inserted after “817” (i.e. 12th line therein), inserted after “820” (i.e. 14th line therein) and inserted after “822” (i.e. 15th line therein), respectively at these instances; 13th, 15th & 16th lines therein, --(FIG. 8E)-- has been inserted after “819” (i.e. 13th line therein), inserted after “824” (i.e. 15th line therein) and inserted after “826” (i.e. 16th line therein), respectively at these instances.
In replacement paragraph [0165], 9th line therein, --(FIGs. 8D and 8F)-- has been inserted after “830”.
In replacement paragraph [0171], 5th line therein, --(FIG. 8A)-- has been inserted after “806”.
In replacement paragraphs [0261], [0263], [0265] and [0267], 4th line in each paragraph, --f (THz)-- has been inserted after “frequencies”, respectively at these instances.
In replacement paragraph [0274], third line therein, “return loss S11 of” has been rewritten as --return loss amplitude S11 versus frequency f (THz) of--.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: -- EMNZ metamaterial switch configured for use in a phase array antenna and a leaky-wave antenna--.
Claims 21-25; 26-31; 32-40 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee